Citation Nr: 0827489	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for rheumatoid arthritis of 
the hands, elbows, shoulders and knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to July 1983 
and had service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Des Moines, Iowa, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.

The veteran testified before the undersigned in May 2008, who 
was designated by the Chairman to conduct the hearings 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2008) 
and who participated in this decision.  A transcript of that 
proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is required prior to the adjudication of the veteran's claim.

During the pendency of the veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a claim 
of entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The veteran must be afforded appropriate notice 
compliant with this holding.

During the veteran's Travel Board hearing, he indicated that 
he received treatment in the 1980s from the VA Medical 
Centers (VAMC) in Sacramento and Reno.  It does not appear 
that the RO attempted to obtain these outstanding records.  
This must be accomplished as such records are considered to 
be constructively of record.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  The veteran also indicated that he was 
appealing a negative determination of the Social Security 
Administration (SSA).  It does not appear that the RO 
attempted to obtain the SSA records used in the veteran's 
disability determination.  Pursuant to Littke v. Derwinski, 1 
Vet. App. 90 (1990), the RO should obtain all records 
associated with such determination.

The Board also finds that the report of the veteran's July 
2005 VA examination is insufficient.  While providing a 
negative nexus opinion, the examiner failed to provide a 
rationale.  All conclusions must be thorough and supported by 
the evidence of record.  The Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support such conclusions.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Further, as 
the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described above, the veteran's claim must be remanded to 
obtain an addendum to the July 2005 or for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided with a 
notice letter compliant with the 
holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the letter should provide 
the veteran with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim 
as reasonably contemplated by the 
application.  This includes notice that 
a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is 
awarded.

2.  The RO/AMC should make all efforts 
to obtain any available treatment 
records from the VAMCs in Sacramento and 
Reno from the 1980s.  If no treatment 
records are available, this should be 
memorialized in the claims file.

3.  Pursuant to Littke, supra, the 
RO/AMC should contact SSA to obtain all 
records associated with the veteran's 
claim of entitlement to SSA benefits.  
If no records are available, this should 
be memorialized in the claims file.

4.  After all development in the 
aforementioned directives has been 
accomplished, the veteran's file should 
be forwarded to the examiner that 
conducted the July 2005 examination and 
asked to provide an addendum that 
addresses the below question.  If the 
examiner that conducted the July 2005 
examination is no longer available, 
then the veteran should be afforded a 
new VA examination.  In either 
instance, the examiner should review 
the veteran's claims file and note that 
such has been accomplished in the 
examination report.  

The examiner should provide an opinion 
as to the nature and etiology of the 
veteran's currently diagnosed 
rheumatoid arthritis of the hands, 
elbows, shoulders and knees.  
Specifically, the examiner should state 
whether it is at least as likely as not 
that the veteran's current rheumatoid 
arthritis is the result of a disease or 
injury in service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner must 
provide a complete rationale for any 
opinion provided.

The examiner must provide a thorough 
rationale for all conclusions provided, 
using specific references to the record.


5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

